Citation Nr: 0740328	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel
INTRODUCTION

The veteran had active service from November 1964 to November 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to service connection 
for bilateral hearing loss disability.  It also comes on 
appeal from a September 2005 decision by the same RO that 
denied service connection for tinnitus.

The issue of entitlement to service connection for bilateral 
hearing loss disability being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any additional action is 
required on his part.


FINDING OF FACT

 The competent evidence of record does not show that the 
veteran's tinnitus is causally related to active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, 
and may not be presumed (as an organic disease of the nervous 
system) to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of April 2005 and March 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence, as well as provided him with notice 
of the type of evidence necessary to establish a disability 
rating or effective date in the event of award of the benefit 
sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication of the claim, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.   Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007). 

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).
Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and tinnitus, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in, or aggravated by, such service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

The veteran asserts that service connection is warranted for 
tinnitus. In order to establish service connection on a 
nonpresumptive, direct basis, the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability and in-
service injury or disease.  Here, the record reflects that 
the veteran has been clinically diagnosed with tinnitus since 
his February 2005 VA examination.  However, the veteran's 
service medical records do not reflect that he ever 
complained of, or sought treatment for, tinnitus while in 
service.  

Nevertheless, the Board observes that the veteran alleges 
that his tinnitus disability was incurred in service as a 
result of being exposed to noise.  Specifically, the veteran, 
during his November 2007 Travel Board hearing, testified that 
he was constantly exposed to noise in service, including 
while in aircraft maintenance school as well while qualifying 
for weapons.  (Transcript (T.) at page (pg.) 3.)  The 
veteran's DD Form 214 reflects that the veteran's military 
occupational specialty was that of a helicopter repairman.  
It also reflects that he received a Sharpshooter (Rifle M-14) 
Badge.  Therefore, the Board finds that it would be 
consistent with the circumstances of the veteran's service to 
be exposed to noise while in service.  Thus, in resolving all 
benefit of doubt in the veteran's favor, the Board concedes 
that the veteran was exposed to noise trauma in service.  See 
38 U.S.C.A. § 1154 (a) (West 2002).

However, the Board observes that the record does not 
establish that the veteran's current tinnitus disability is 
etiologically related to noise exposure in service.  As noted 
above, the competent, objective evidence of record 
demonstrates that tinnitus was initially clinically 
demonstrated by the record in 2005, many years after the 
veteran's discharge from service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, it is significant to point out that there is no 
competent medical opinion of record that etiologically 
relates the veteran's current tinnitus to his in-service 
exposure to noise.  In this regard, the Board notes that the 
examiner from the veteran's August 2005 VA examination opined 
that, "In the absence of cochlear pathology and no 
significant change in hearing noted at discharge, it is my 
opinion that [the veteran's] tinnitus is not related to 
military noise exposure."  Therefore, because the only 
medical opinion of record pertaining to the etiology of the 
veteran's tinnitus does not relate it to his military 
service, the Board finds that the preponderance of the 
evidence is against a grant of service connection on a direct 
incurrence basis for the veteran's tinnitus.

In order to establish service connection on a presumptive 
basis, the veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of tinnitus was in 2005, which was many years 
after the veteran's discharge from service.  As such, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a presumptive basis.

In conclusion, although the veteran asserts that his tinnitus 
is related to service, he, as a layperson, is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Although the Board concludes that the 
evidence is sufficient to establish that the veteran 
sustained acoustic trauma in service, the competent evidence 
of record fails to establish that his current tinnitus is 
related to such incident in service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for tinnitus.




ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  His post-service 
treatment records reflect that he has current hearing loss 
disability for VA purposes. See 38 C.F.R. § 3.385 (2006).   
With respect to in-service hearing loss disability, his 
November 1964 entrance examination reflected the following 
pure tone thresholds in decibels (as converted from American 
Standards Associates (ASA) units to International Standards 
Organization (ISO) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15

20
LEFT
10
5
5

50

Such findings reflect normal hearing in the right ear.  
However, the 50 decibel auditory threshold is considered 
impaired hearing.  Normal hearing is from 0 to 20 decibels, 
and higher levels indicated some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 157 (1993).  As such, the 
veteran is not entitled to the presumption of soundness on 
induction as to hearing ability on the left ear.

His September 1967 separation examination reflected the 
following pure tone thresholds in decibels (as converted from 
American Standards Associates (ASA) units to International 
Standards Organization (ISO) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25

20
LEFT
30
25
25

20

Such findings reflect impaired hearing on both the right and 
left ear.
However, despite such findings, in August 2005, a VA examiner 
after a review of the veteran's claims file stated that the 
veteran's "separation physical revealed that there was 
normal hearing bilaterally 500-4k Hz."  Based on such 
findings, she opined that the veteran's hearing loss was not 
related to military noise exposure.     

However, the Board finds that the examiner's August 2005 
opinion is inadequate because it is based on an inaccurate 
factual premise (i.e. that the veteran's hearing was normal 
on separation) because the veteran's separation examination 
indeed reflects that he had impaired hearing on both the 
right and left ear.  The Board also observes that although 
the record demonstrates that the veteran's overall hearing 
worsened between his entrance and separation examination, the 
examiner did not comment on whether such change in hearing 
was clinically significant.   As such, the Board finds that a 
new examination and clinical opinion is warranted to 
ascertain the etiology of the veteran's bilateral hearing 
loss disability.   Such would be useful in the de novo 
adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for service 
connection for bilateral hearing loss 
disability, including which evidence, if 
any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his appeal to the 
VA.  Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim.  He must also be provided the 
criteria for consideration in the 
assignment of a disability rating and an 
effective date in the event of award of 
the benefit sought.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for bilateral hearing loss 
prior to and since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the AOJ should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
audiology, if available, to determine the 
nature and etiology of the current 
bilateral hearing loss disability.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that any current 
bilateral hearing loss disability is 
etiologically related to noise exposure 
in service, to include aggravation of any 
pre-existing left ear hearing loss 
disability.  He/ or she should also 
comment on whether any change in the 
veteran's hearing during service is 
considered clinically significant.  The 
rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Following completion of the above, 
the AOJ should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


